Order, Supreme Court, New York County (Helen Freedman, J.), entered November 30, 1994, which granted defendants’ and third-party defendant’s motions for summary judgment dismissing the complaint and the third-party complaint, unanimously affirmed, without costs.
Plaintiff, employed as a cleaning person by third-party defendant, was cleaning a picture hanging on the wall when she tripped over a planter that had been placed nearby. She commenced this action against the owners of the building, the lessor of the premises that she had been assigned to clean and the design company that was responsible for the placement, inspec*96tion and maintenance of the plants, alleging that defendants had, by creating a tight space between the planter and the wall, negligently positioned the planter in a location where it interfered with the safe performance of plaintiffs duties, and that her employer did not adequately train her or supply the proper tools. The complaint was properly dismissed upon the finding that the planter was in plain view and did not constitute a hazardous condition presenting a foreseeable danger (Hessner v Laporte, 171 AD2d 999, 1000). Indeed, plaintiff admits that she had previously cleaned the picture three or four times without incident. "[QJuestions of foreseeability are for the court to determine as a matter of law when but a single inference can be drawn from the undisputed facts” (supra, at 999), and "[t]here is no duty to warn against a condition which is readily observable” (Smith v Curtis Lbr. Co., 183 AD2d 1018, 1019). This is not "the usual slip and fall situation where a plaintiff is caught by surprise when confronted by a dangerous condition which results in a fall and injury” (supra, at 1019). Defendants were not the insurers of plaintiff’s safety. Concur— Sullivan, J. P., Ellerin, Asch, Nardelli and Williams, JJ.